Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 1/03/2021.  
Claims 1-19 are pending. 
Response to Arguments
This is in response to the Argument Remarks filed on 1/03/2021.  
-With regards to the argument to the rejection of claim 1-6 under 35 USC 101. The Amendment is for the method applied by the in-vehicle server, the issue under 35 USC 101 is withdrawn.
-With regards to the argument to the rejection of claims under 35 USC 102(a)(1) as being anticipated by Onuma et al., especially, Applicant submitted that Onuma merely discloses that the OEM, which cannot correspond to the in-vehicle server of the present application, transmits the updating message to the vehicle.
Examiner’s response: Applicant recited a method determining a target in-vehicle client, the specification does not provide efficient description, but “an in-vehicle client in an autonomous driving vehicle” text [0006]. Then, any electronic device that is operable by software like an ECU in the vehicle will be interpretable to the target in-vehicle client.

Before amending, the Updating message from OEM meets the claimed recitation, since its claiming does not require the source. Applicant recited with new amended limitation, “applied by an in-vehicle server” in the preamble, but the specification provides no description of “in-vehicle server” except broadly mentioned it as a device that has structure as computing device, and it is able to transmit message such as in the Drawing of FIG. 1. Thus, any server or any device that is cable to OTA to the ECU in the vehicle would be interpretable to “in-vehicle server”.
It should be noted that “upgrade indication message” is generic like a text, data that is received by a target if the data is related for “update/upgrade”. Thus, sending updating data meets 
It should be noted that transmit information to a target ECU in a vehicle from many sources or a single source, before or after with achieving the same result of claiming is obvious under 35 USC 103 as “Making Integral” or as “Making Separable” or changing in the sequence because of art-recognized or for being adjustment.
In the case of Applicant argued that OEM transmits the updating message to the vehicle, the vehicle starts updating and transmits information about target ECU to the server upon the driver makes an agreement for updating. Then, the server generates the updating data and sends to the vehicle, and the vehicle applies the updating data in response updating data are sent to the vehicle by the OEM and the server respectively, rather than the server itself transmits the updating messageBefore amending, it should be noted that OEM or Server are only separate computing systems; they can be combined as being known by common technologies because they are operable by users and data can transmit back and forth. For example OEM can transmit the update message to the server then the user at the server transmits it to the vehicle.
As noted that the specification of this application has mentioned in the Drawings of FIG. 2, S201 “Determining a target in-vehicle client to be upgraded and acquiring target upgrade information” plainly and recited it in the claim.
Thus, Onuma’s teaching “acquiring” target upgrade information is with the server that is receiving “information about target ECU”. The “updating message” separable from OEM or “sending the update data” teaches transmitting an upgrade indication message” because this sending to the vehicle from OEM before or after by the server is from determining the target ECU. With the server for sending update data it has the same functionality of what shown in FIG. 2 S201. Though, even with OEM separately and before determining or after determining, together with the server, it clearly obvious under 35 USC 103, as it would be adjustable and only for archiving the same purpose where these making separable or integral are only the users are operable at the other ends of the vehicle at a common dealership (Applicant would be respectfully referred to MPEP 2144.
In this case, Onuma is with more details, but flow chart of Onuma in Fig. 2, at the steps acquiring information from the target ECU, and sending the updating data after generating the updating data do the same actions of the Fig. 2 in the specification. 

Because Applicant Amending is applied by in-vehicle server to narrow the transmit update message, the amendment necessitated the method a new ground of rejection, and it is under 35 USC 103.
For the system, it recites as in-vehicle servers in preamble, and claimed elements of the claims are operable by processor; therefore, a prior art of Onuma has the server with processor for being capable to address the limitations in the claims. 
   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onuma et al., “Compression Method for ECU Software Updates”, 2017,  Tenth International Conference on Mobile Computing and Ubiquitous Network (ICMU), 6 pages.
As per Claim 7: Onuma discloses, 
7. An in-vehicle server, comprising: a memory, a processor, and a transceiver, wherein
the memory is configured to store a program instruction; and
the processor is configured to invoke the program instruction stored in the memory to implement following steps:
determining a target in-vehicle client to be upgraded and acquiring target upgrade information; and
(See Fig. 1, p.1, that is the owner of a car has ECUs, it is determined by in-vehicle device connecting software management server before sending “update message” to the owner of the car. Or further with when at the step “switch off the engine”, understood as target ECU(s) are already determined and it start sending its (theirs) information to the Server, so that the server acquires the information of the ECU(s)  
See text: “Information on the new software is provided to the owners”, and “The new software is saved on the vehicle, and the new software is applied to the target ECU through the automotive network as shown in Figure 2.”
With Fig 2, p.2, “information about target ECU” is acquired from a target ECU by Server,); 
controlling the transceiver to transmit an upgrade indication message to the target in-vehicle client by an over-the-air (OTA) technology (See Fig.2, it is “sending the update data” where the message is indicated from ECUs to Vehicle, or either sending from server with information of the updating data to the target ECU) , wherein the upgrade indication message comprises the target upgrade information (Within Fig. 2, i.e. information about a target ECU, updating data), so that the target in-vehicle client performs an upgrade according to the target upgrade information (See Fig. 2: Start updating, applying updating data).





As per Claim 8: Regarding, 
8. The in-vehicle server according to claim 7, wherein the processor is specifically configured to:
when an addition of new relationship information into pre-stored relationship information is detected (Onuma: In Sec. Introduction ‘tracking service’, Fig. 2: release new version; and see Fig. 13, information about ECU and ECU1, the relation of current version and newest version. For example if the detection of newest is higher than current),

 determine that new upgrade information is the target upgrade information (Onuma: See Fig. 1, the combination of Software management server and person in OEM, and Fig. 13, the server prepares suitable update for target ECU), wherein the pre-stored relationship information comprises a mapping relationship between different upgrade identifier information and different upgrade information, and the new relationship information comprises a mapping relationship between new upgrade identifier information and the new upgrade information  (Onuma: See the scheme of Fig.   5 and Fig. 6, the Delta identify the relation of current and newest, and Fig. 13, the new upgrade identifier information as ECU, if the pre-stored relation as the table with ECU1: new upgrade identifier information or the target ECU, and new upgrade information is newest version [It should be noted that Fig. 13 gives only the problem that might occurred if the mismatch of target ECU and Version identifier, and it requires the server to prepare data suitable for target ECU]); and
determine an in-vehicle client corresponding to the new upgrade identifier information as the target in-vehicle client according to a stored mapping relationship between the upgrade identifier information and an in-vehicle client
(Onuma: In the suitable manner, Fig.13 provides new upgrade identifier information as a target ECU which needs to update with the newest version, according to the table).

As per Claim 9: Regarding, 
9. The in-vehicle server according to claim 7, wherein the processor is specifically configured to: determine whether the determined target upgrade information and the target in-vehicle client are correct (Onuma: Fig. 2 confirmation message, agreement message); 
and
if the processor determines that the target upgrade information and the target in-vehicle client are correct (Onuma: Fig. 1, agreement message), the transceiver is specifically configured to: transmit the upgrade indication message to the target in-vehicle client by the over-the-air (OTA) technology (Onuma: Fig. 1, agreement message; sending updating each ECU; p. 2, in sec. B).

As per Claim 10: Regarding, 
10. The in-vehicle server according to claim 7, wherein the transceiver is further configured to receive an upgrade request message transmitted by the target in-vehicle client, wherein the upgrade request message comprises: identifier information of the target in-vehicle client and identifier information of requested upgrade information (Onuma: Fig 1, or Fig. 13, the communication between server and target ECU); and
the processor is specifically configured to: determine the target in-vehicle client according to the identifier information of the target in-vehicle client, and determine the target upgrade information according to the identifier information of the requested upgrade information.
(Onuma: Fig. 2 and Fig. 13) 

As per Claim 11: Regarding, 
11. The in-vehicle server according to claim 10, wherein the processor is specifically configured to:
determine, according to pre-stored relationship information (Onuma: Fig. 13: information of Current and newest version), whether upgrade information corresponding to the identifier information of the requested upgrade information exists (Onuma: Fig. 13, and if the current is lower than the newest in corresponding to a target ECU), wherein the pre-stored relationship information comprises a mapping relationship between different upgrade identifier information and different upgrade information (Onuma: Fig. 13, and the Delta as of Figs. 5 and 6);  and
if the upgrade information corresponding to the identifier information of the requested upgrade information exists (Onuma: Fig. 13, with a target ECU and in the table it has newest version higher than current), determine that the upgrade information corresponding to the identifier information of the requested upgrade information is the target upgrade information
(Onuma: Fig. 13, and information matching of ECU in the table and ECU in the car).

As per Claims 13-15: Regarding,
The claims are directed to an in-vehicle client having a memory and a processor and a transceiver that perform the steps for the claims having functionality depending to the recitations as of claims 7-9 above. The claims are rejected with the same rationales submitted the claims 7-9 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Onuma et al., “Compression Method for ECU Software Updates”, 2017,  Tenth International Conference on Mobile Computing and Ubiquitous Network (ICMU), 6 pages.
As per claim 12: Regarding,
12. The in-vehicle server according to claim 10, wherein if the upgrade request message further comprises target user identity information, the processor is specifically configured to:
determine, according to a stored mapping relationship between user identity information and an in-vehicle client, whether the target user identity information belongs to legal user identity information corresponding to the target in-vehicle client; and

if it is determined that the target user identity information belongs to the legal user identity information corresponding to the target in-vehicle client, determine the target in-vehicle client according to the identifier information of the target in-vehicle client, and determine the target upgrade information according to the identifier information of the requested upgrade information.

With regards to the target user identity information and target in-vehicle client according to the identifier information of the target in-vehicle client,
Onuma provides the schemes of Fig 1, 2, 5, 6, and 13, that provide the OEM and Dealer to determine the information in In-vehicle with target ECUs need to update/upgrade, the identifiers corresponding to newest version and target ECUs, where the Software management server would determine when OEM or Server or Owner requests for update information. 
Onuma does not disclose specifics on,
“if it is determined that the target user identity information belongs to the legal user identity information corresponding to the target in-vehicle client”
Official notice is taken that the recitation is belonged to legal requirement set forth by Manufactures for identifying the parts that IS NOT sold by the Manufacture; and this is always performed by the manufacture when it has business with its sold parts; it is well-known in the business deal as manufacture has it responsibility only for its manufactured parts, units, ECUs.
	Therefore, it would be obvious to an ordinary of skills before the effective filing that the Manufactures would provide the legal identifications as part of legal regulation applied to manufacture/client agreement.

Claims 1-6, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al., “Compression Method for ECU Software Updates”, 2017,  Tenth International Conference on Mobile Computing and Ubiquitous Network (ICMU), 6 pages, in view of Buga et al., US PUB. No. US 2014/0282470 A1 (Submitted in PTO-892, date 09/03/2020 – hereinafter: Buga .
As per Claim 1: Onuma discloses, 
1.  (Currently Amended) An information upgrading method for an automatic driving vehicle, applied by an in-vehicle server, comprising:
determining a target in-vehicle client to be upgraded and acquiring target upgrade information (See Fig. 1, p.1, that is the owner of a car has ECUs, it is determined by in-vehicle device connecting software management server before sending “update message” to the owner of the car. Or further with when at the step “switch off the engine”, understood as target ECU(s) are already determined and it start sending its (theirs) information to the Server, so that the server acquires the information of the ECU(s)  
See text: “Information on the new software is provided to the owners”, and “The new software is saved on the vehicle, and the new software is applied to the target ECU through the automotive network as shown in Figure 2.”
With Fig 2, p.2, “information about target ECU” is acquired from a target ECU by Server,); 
and
transmitting an upgrade indication message to the target in-vehicle client by an over-the-air (OTA) technology, (See Fig.2, it is “sending the update data” where the message is indicated from ECUs to Vehicle, or either sending from server with information of the updating data to the target ECU) wherein the upgrade indication message comprises the target upgrade information (Within Fig. 2, i.e. information about a target ECU, updating data), so that the target in-vehicle client performs an upgrade according to the target upgrade information (See Fig. 2: Start updating, applying updating data).

Onuma discloses ECUs has been determined for updating when the switch off the engine, and a server acquires the information about ECUs, and sending updating data (This has the same functionality with “upgrade indication message”, since the chart ended with  arrow “complete message”, it means each transmission is a message. 
Onuma does not make specifics on “in-vehicle server”, but the software management sever in automotive network system (as shown in Fig. 3, Fig. 4) for providing software update to CEUs in a vehicle. The lack in Onuma does not provide specifics the position of the server. However, it functions to acquire and to transmit “upgrade indication message”. 
Buga discloses an In-vehicle server.
Buga doc: Figure in p. 5, item 2. It shows In-vehicle server as an Administrator process to control Update Manager. According to Figure in p. 5, the in-vehicle server has the Update manager that is operable the same to the Software Management server in the Fig. 1 of Onuma.
In Buga Pub, See Fig. 11: Server standalone or embeded; Fig. 36. 
In Buga doc., the In-vehicle sever shows it has CarSync, the data information in vehicle side, ‘in-vehicle client’, for performing update.
In Buga Pub, it has servers corresponding to ECUs in a vehicle for preforming update; and with Fig. 36 it is corresponding to the Figure of p. 5 in the Buga doc.  


As per Claim 2: Regarding,
2. The method according to claim 1, wherein the determining a target in-vehicle client to be upgraded and acquiring target upgrade information comprises:
when an addition of new relationship information into pre-stored relationship information is detected (Onuma: In Sec. Introduction ‘tracking service’, Fig. 2: release new version; and see Fig. 13, information about ECU and ECU1, the relation of current version and newest version. For example if the detection of newest is higher than current ), determining that new upgrade information is the target upgrade information (Onuma: See Fig. 1, the combination of Software management server and person in OEM, and Fig. 13, the server prepares suitable update for target ECU), wherein the pre-stored relationship information comprises a mapping relationship between different upgrade identifier information and different upgrade information, and the new relationship information comprises a mapping relationship between new upgrade identifier information and the new upgrade information (Onuma: See the scheme of Fig.   5 and Fig. 6, the Delta identify the relation of current and newest, and Fig. 13, the new upgrade identifier information as ECU, if the pre-stored relation as the table with ECU1: new upgrade identifier information or the target ECU, and new upgrade information is newest version [It should be noted that Fig. 13 gives only the problem that might occurred if the mismatch of target ECU and Version identifier, and it requires the server to prepare data suitable for target ECU]) ; and
determining an in-vehicle client corresponding to the new upgrade identifier information as the target in-vehicle client according to a stored mapping relationship between the upgrade identifier information and an in-vehicle client.
(Onuma: In the suitable manner, Fig.13 provides new upgrade identifier information as a target ECU which needs to update with the newest version, according to the table)

As per Claim 3: Regarding,
3. The method according to claim 1, wherein the transmitting an upgrade indication message to the target in-vehicle client by an over-the-air (OTA) technology comprises:
determining whether the determined target upgrade information and the target in-vehicle client are correct (Onuma: Fig. 2 confirmation message, agreement message); and
if it is determined that the target upgrade information and the target in-vehicle client are correct (Onuma: Fig. 1, agreement message ), transmitting the upgrade indication message to the target in-vehicle client by the over-the-air (OTA) technology (Onuma: Fig. 1, agreement message ; sending updating each ECU; p. 2, in sec. B) .




As per Claim 4: Regarding,
4. The method according to claim 1, wherein the determining a target in-vehicle client to be upgraded and acquiring target upgrade information comprises:
receiving an upgrade request message transmitted by the target in-vehicle client, wherein the upgrade request message comprises identifier information of the target in-vehicle client and identifier information of requested upgrade information (Onuma: Fig 1, or Fig. 13, the communication between server and target ECU); and
determining the target in-vehicle client according to the identifier information of the target in-vehicle client, and determining the target upgrade information according to the identifier information of the requested upgrade information.
(Onuma: Fig. 2 and Fig. 13) 

As per Claim 5: Regarding,
5. The method according to claim 4, wherein the determining the target upgrade information according to the identifier information of the requested upgrade information comprises:
determining, according to pre-stored relationship information (Onuma: Fig. 13: information of Current and newest version), whether upgrade information corresponding to the identifier information of the requested upgrade information exists (Onuma: Fig. 13, and if the current is lower than the newest in corresponding to a target ECU), 
wherein the pre-stored relationship information comprises a mapping relationship between different upgrade identifier information and different upgrade information (Onuma: Fig. 13, and the Delta as of Figs. 5 and 6); and
if the upgrade information corresponding to the identifier information of the requested upgrade information exists (Onuma: Fig. 13, with a target ECU and in the table it has newest version higher than current), determining that the upgrade information corresponding to the identifier information of the requested upgrade information is the target upgrade information.
(Onuma: Fig. 13, and information matching of ECU in the table and ECU in the car)

As per Claim 6: Regarding,
6. The method according to claim 4, wherein if the upgrade request message further comprises target user identity information, the determining the target in-vehicle client according to the identifier information of the target in-vehicle client, and determining the target upgrade information according to the identifier information of the requested upgrade information comprises:
determining, according to a stored mapping relationship between user identity information and an in-vehicle client, whether the target user identity information belongs to legal user identity information corresponding to the target in-vehicle client; and
if it is determined that the target user identity information belongs to the legal user identity information corresponding to the target in-vehicle client, determining the target in-vehicle client according to the identifier information of the target in-vehicle client, and determining the target upgrade information according to the identifier information of the requested upgrade information.


Onuma provides the schemes of Fig 1, 2, 5, 6, and 13, that provide the OEM and Dealer to determine the information in In-vehicle with target ECUs need to update/upgrade, the identifiers corresponding to newest version and target ECUs, where the Software management server would determine when OEM or Server or Owner requests for update information. Buda Pub, in Figs 37A-F, and 38 store car legal identification VINs, and by legal, it must be identified by DMV and OEM legal information of users, but
 Onuma and in view of Buga references do not disclose specifics on,
“if it is determined that the target user identity information belongs to the legal user identity information corresponding to the target in-vehicle client”
Official notice is taken that the recitation is belonged to legal requirement set forth by Manufactures for identifying the parts that IS NOT sold by the Manufacture; and this is always performed by the manufacture when it has business with its sold parts; it is well-known in the business deal as manufacture has it responsibility only for its manufactured parts, units, ECUs.
	Therefore, it would be obvious to an ordinary of skills before the effective filing that the Manufactures would provide the legal identifications as part of legal regulation applied to manufacture/client agreement.
    
As per Claim 16: Regarding,
16. (Currently Amended) A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage
medium stores a computer program, and the computer program causes the in-vehicle server
to perform the method of claim 1.
The claim is rejected with the same rationale submitted the claim 1 above.

As per Claim 17: Regarding,
17.    (New) The method according to claim 1, wherein the in-vehicle server actively initiates an information upgrade for the target in-vehicle client.
(As noted that Buga’s references in combined with Onuma, and Buga discloses “in-vehicle server”. Therefore see in Buga Pub, [0109]  “Initiate the update of another RP”, where RP is release package.)

As per Claim 18: Regarding,
18.    (New) The method according to claim 1, wherein the target upgrade information comprises at least one of the following: software information, firmware information, parameter information, and data information.
(Onuma: software update (upgrade) information is based on information about target ECU, and it is associated with release new version of OEM shown in Fig. 2. New version is “software information”)

As per Claim 19: Regarding,
19.    (New) The method according to claim 18, wherein if the target upgrade information comprises the software information, a corresponding information upgrade manner of the automatic driving vehicle comprises performing an upgrade by a Software Over-the-Air (SOTA) Technology; 


if the target upgrade information comprises the firmware information, a corresponding information upgrade manner of the automatic driving vehicle comprises performing an upgrade by a Firmware Over-the-Air (FOTA) Technology;
(Onuma is corresponding information upgrade manner and comprises performing an upgrade by a Firmware Over-the-Air (FOTA) Technology because the ECU merely using firmware and the release new version covers software in general);
[ if the target upgrade information comprises the parameter information, a corresponding information upgrade manner of the automatic driving vehicle comprises performing an upgrade by a Configuration Over-the-Air (COTA) Technology; ]
if the target upgrade information comprises the data information, a corresponding information upgrade manner of the automatic driving vehicle comprises performing an upgrade by a Data Over-the-Air (DOTA) Technology. 
(Onuma in view of Buga is corresponding information upgrade manner and comprises performing an upgrade by a data Over-the-Air (DOTA) Technology because the software is data). 
Onuma does not make specific on the Configuration Over-the-Air (COTA) Technology.
Buga shows in Fig. 11, the in-vehicle servers comprise Config.,  where these server might be a stand alone, therefore, it is part of Configuration Over-the-Air (COTA) Technology.
	It would be obvious to combine the Configuration Over-the-Air (COTA) Technology, as it is comprised in Buga with the OTA of Onuma for conforming to the technological availability.


Conclusion
 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
March 12, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191